                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE
                              )
LIBERTARIAN PARTY OF          )
NEW HAMPSHIRE,                )
                              )
       and                    )
                              )
JO JORGENSON                  )
                              )
       and                    )
                              )
SPIKE COHEN,                  )
                              )
       and                    )
                              )
DARRYL PERRY,                 )
                              )
       and                    )
                              )
JUSTIN O’DONNELL              )
                              )
       and                    )
                              )
ZACK DUMONT                   )
                              )
       and                    )
                              )
ANDREW OLDING,                )
     Plaintiffs,              )
                              )
       v.                     )        Civil Case No.: 1:20-cv-00688
                              )
GOVERNOR CHRISTOPHER T.       )
                 SUNUNU       )
In his official capacity as   )
Governor of the               )
State of New Hampshire        )
                              )
       and                    )
                              )
WILLIAM GARDNER,              )
in his official capacity as   )
Secretary of State of the     )
State of New Hampshire,       )
        Defendant             )
                              )



                                   1
                    PLAINTIFFS’ ASSENTED TO MOTION TO EXTEND


                NOW COMES the Plaintiff, by and through their attorneys, Backus, Meyer

         & Branch, LLP, and respectfully requests the following minor modifications in the

         pre-hearing schedule:

         1. Plaintiff’s Reply Memo to Defendant’s Objection: Monday, July 13, 2020.

         2. Parties’ agreed Statement of Fact: Wednesday, July 15, 2020.

         3. Witness and Exhibit List: Friday, July 17, 2020.

         4. Plaintiff’s Proposed Order: Monday, July 20, 2020.

         Plaintiff further states that the additional time is requested to properly

present the issues before the court.

         Counsel for the State has no objection to the granting of this motion.

                                                            Respectfully submitted,


                                                            Libertarian Party of
                                                             New Hampshire

                                                            By It’s attorneys,

                                                            Backus, Meyer & Branch, LLP

Dated:          7/8/20                              By:           /s/ Jon Meyer
                                                            Jon Meyer, NH Bar # 1744
                                                            116 Lowell Street, P.O. Box 516
                                                            Manchester, NH 03105-0516
                                                            603-668-7272
                                                            jmeyer@backusmeyer.com




                                                2
                              CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing has been delivered electronically, via
ECF/NexGen, this 8th day of July, 2020 to all counsel of record.

                                                 /s/ Jon Meyer
                                                 Jon Meyer




                                            3
